DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the first gate is configured to bend the dough pieces according to a shape and the width of the first gate” in line 4 – 5. 
This limitation is found vague and indefinite as it is unclear how the first gate itself is configured to bend the dough. Figure 1 of the instant spec shows first gate (9) but does not show anything in regards to bending the dough. The dough is bend via wheels/rollers in combination with conveyors after the first gate. Applicant is urged to clarify this in the next action. Applicant possibly intend to claim first gate which comprises second and third conveyors, and at least one piller which together is configured to bend the dough pieces. 
Allowable Subject Matter
Claims 1-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closest prior art fails to teach a first gate which comprises second and third conveyors, and at least one piller and configured to bend the dough and further including at least two engagers that comprise wheels for engaging a dough piece entering the passage and exerting a force on the dough piece with a directional component toward the first conveyor; wherein the engagers are spaced apart from each other, dimensioned such that the engagers engage the dough piece at the two locations, but not between the engagers, thus leaving a gap between the engagers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2013/0059051 A1 –device for forming dough pieces includes either one or combination of roll/conveyor however, fails to cure the deficiency of the above prior art.
US 2015/0099049 A1 -device for forming croissant dough, however, fails to cure the deficiency of the above prior art and see similarly US 2010/0242743 A1 – pastry producing apparatus. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743